DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed May 16, 2022.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-13 rejections have been overcome.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Goberman reference (WO2015/147960A1).
7.	Regarding claim 1, the Goberman reference discloses:
an article (20) comprising: 
a ceramic-based substrate (24) [Paragraph 0032]; and 
a barrier layer (22) on the ceramic-based substrate (FIG. 1), the barrier layer including:
a matrix phase (26),
a network of gettering particles (28) in the matrix phase, wherein between 60 and 70 percent by volume of the gettering particles (28) have a maximum dimension between about 30 and 70 microns [Paragraph 0016], wherein the gettering particles (28) have maximum dimensions (FIG. 1—the particles have maximum dimensions), and
a dispersion of diffusive particles (30) in the matrix phase (26) (FIG. 1).
	The Goberman reference discloses the invention as essentially claimed.  However, the Goberman reference fails to disclose the maximum dimension that range from about 1 to 100 microns and that between 60 and 70 percent of the particles have a maximum dimension in a range.  
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to a range from about 1 to 100 microns and to use between 60 and 70 percent of the particles having a maximum dimension in a range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
8.	Regarding claim 2, the Goberman reference further discloses:
wherein the barrier layer includes, by volume, 30-94% of the gettering particles [Paragraph 0009].
9.	Regarding claim 3, the Goberman reference further discloses:
wherein the barrier layer includes, by volume, 60-90% of the gettering particles [Paragraph 0009]. 
10.	Regarding claim 4, the Goberman reference further discloses:
wherein the barrier layer includes, by volume, 1-30% of the diffusive particles, 5-40% of the matrix phase, and a balance of the gettering particles [Paragraph 0009].
11.	Regarding claim 5, the Goberman reference further discloses:
wherein the diffusive particles have an average maximum dimension that is smaller than the average maximum dimension of the gettering particles [Paragraph 0029].
12.	Regarding claim 6, the Goberman reference further discloses:
wherein the gettering particles have an average maximum dimension that is between about 40 and 60 microns [Paragraph 0016].
13.	Regarding claim 7, the Goberman reference further discloses:
wherein the gettering particles have dimensions between about 5-75 microns [Paragraph 0016].
14.	Regarding claim 9, the Goberman reference further discloses:
wherein the gettering particles are reactive with respect to oxidant species (inherent).
15.	Regarding claim 10, the Goberman reference further discloses:
wherein the gettering particles include at least one of silicon oxycarbide (SiOC) particles (28), silicon carbide (SiC) particles, silicon nitride (Si3N4), silicon oxycarbonitride (SiOCN) particles, silicon aluminum oxynitride (SiAION) particles, and silicon boron oxycarbonitride (SiBOCN) particles.
16.	Regarding claim 11, the Goberman reference further discloses:
wherein the diffusive particles include at least one of barium magnesium aluminum silicate (BMAS) (30), barium strontium aluminum silicate, magnesium silicate, alkaline earth 
aluminum silicate, yttrium aluminum silicate, ytterbium aluminum silicate, and rare earth metal aluminum silicate particles.
17.	Regarding claim 12, the Goberman reference further discloses:
a distinct intermediate layer (234) between the barrier layer (22) and the ceramic-based substrate (24), the distinct intermediate layer including an intermediate layer matrix of SiO2 (236) and a dispersion of intermediate layer gettering particles (238) in the intermediate layer matrix.
18.	Regarding claim 13, the Goberman reference further discloses:
wherein the gettering particles are silicon oxycarbide particles that have a composition Si0xMzCy, where M is at least one metal, x <2, y>0 and z<1 and x and z are non-zero [Paragraph 0030], and wherein the diffusive particles are barium magnesium aluminum silicate particles (30).
19.	Regarding claim 14, the Goberman reference further discloses:
a ceramic-based top coat (132) on the barrier layer (22).
20.	Regarding claim 15, the Goberman reference discloses:
a composite material (22) comprising:
a matrix of SiO2 (26);
	a dispersion of silicon oxycarbide particles in the matrix (28), the silicon oxycarbide particles having Si, O, and C in a covalently bonded network (31), wherein between 60 and 70 percent by volume of the silicon oxycarbide particles have a maximum dimension between about 30 and 70 microns [Paragraph 0029], wherein the silicon oxycarbide particles (28) have maximum dimensions (FIG. 1); and
a dispersion of barium-magnesium alumino-silicate particles in the matrix (30).
The Goberman reference discloses the invention as essentially claimed.  However, the Goberman reference fails to disclose the maximum dimension that range from about 1 to 100 microns and between 60 and 70 percent by volume of silicon oxycarbide particles in a maximum dimension range.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to a range from about 1 to 100 microns and between 60 and 70 percent by volume of silicon oxycarbide particles in a maximum dimension range, since it has 
been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
21.	Regarding claim 16, the Goberman reference further discloses:
wherein the silicon oxycarbide particles have an average maximum dimension that is between about 40 and 60 microns [Paragraph 0029].
22.	Regarding claim 18, the Gobernan reference further discloses:
wherein the silicon oxycarbide particles are reactive with respect to oxidant species (inherent).
23.	Regarding claim 19, the Goberman reference discloses:
a method of applying a barrier layer to a substrate (FIG. 1) [Paragraph 0036], comprising:
mixing particles of barium-magnesium alumino-silicate, particles of SiO2, and particles of silicon oxycarbide in a carrier fluid to form a slurry [Paragraph 0036], wherein between 60 and 70 percent of the silicon oxycarbide particles have a maximum dimension between about 30 and 70 microns [Paragraph 0029], wherein the silicon oxycarbide particles have maximum dimensions (FIG. 1);
applying the slurry to a substrate [Paragraph 0036];
drying the slurry [Paragraph 0036]; and
curing the slurry such that cross-linking occurs in the composite material [Paragraph 0036].
The Goberman reference discloses the invention as essentially claimed.  However, the Goberman reference fails to disclose the maximum dimension that range from about 1 to 100 microns and between 60 and 70 percent by volume of silicon oxycarbide particles in a maximum dimension range.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to a range from about 1 to 100 microns and between 60 and 70 percent by volume of silicon oxycarbide particles in a maximum dimension range, since it has 
been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
24.	Regarding claim 20, the Goberman reference further discloses:
wherein the applying is by spraying [Paragraph 0036].
25.	Regarding claim 21, the Goberman reference fails to disclose:
	wherein a modal particle of the gettering particles has a maximum dimension of about 55 microns.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a modal particle of the gettering particles has a maximum dimension of about 55 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II-B).  
26.	Regarding claim 22, the Goberman reference fails to disclose:
	wherein 10% of the volume of the gettering particles have a maximum dimension within about 5% of the maximum dimension of the modal particle.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein 10% of the volume of the gettering particles have a maximum dimension within about 5% of the maximum dimension of the modal particle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II-B).  
27.	Regarding claim 22, the Goberman reference fails to disclose:
	wherein 72% of the volume of the gettering particles have a maximum dimension within 50% of the maximum dimension of the modal particle.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein 72% of the volume of the gettering particles have a maximum dimension within 50% of the maximum dimension of the modal particle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II-B).  
28.	Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Goberman reference in view of the Pachaly reference (US Patent No. 5,130,400).  
29.	Regarding claim 8, the Goberman reference fails to disclose:
wherein the gettering particles are spherical.
The Pachaly reference teaches it is conventional in the art of silicon oxycarbide particles to provide as taught in the (Title) wherein the gettering particles are spherical (Title).  Such configurations/structures would allow silicon oxycarbide particles from organopolysiloxanes (Title).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the article of the Goberman reference, such that the article further includes wherein the gettering particles are spherical, as clearly suggested and taught by the Pachaly reference, in order to allow silicon oxycarbide particles from organopolysiloxanes (Title).  
30.	Regarding claim 17, the Goberman reference fails to disclose:
wherein the silicon oxycarbide particles are approximately spherical.
The Pachaly reference teaches it is conventional in the art of silicon oxycarbide particles to provide as taught in the (Title) wherein the silicon oxycarbide particles are approximately spherical (Title).  Such configurations/structures would allow silicon oxycarbide particles from organopolysiloxanes (Title).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the article of the Goberman reference, such that the article further includes wherein the silicon oxycarbide particles are approximately spherical, as clearly suggested and taught by the Pachaly reference, in order to allow silicon oxycarbide particles from organopolysiloxanes (Title).  
Response to Arguments
31.	Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  The Applicant makes an amendment to the independent claims and adds a few new claims and argues that the amendments result in a claim that is both novel and nonobvious.  The Office disagrees.  The amendments are more of the range type amendments that the MPEP deems to be obvious variations.  In addition, the newly added claims are also covered by the MPEP as obvious variations.  Accordingly, the claims are finally rejected.  
Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747